A CAPIAS ad respondendum was the proper process in suits in a justice’s Court, under the statute of 1838, when the defendant was not a resident and householder in the county. And the justice could issue such writ in ease of the defendant’s non residence, without an affidavit of that fact being filed.
When such writ was issued by a justice, it was presumed to have been correctly issued until the contrary was shown.(1)
Appeal to the Circuit Court from the judgment of a justice of the peace in trover. There were, among the papers, two declarations for the conversion of the same property, each laying the damages at $50.00. Held, that to show that the suit was only for $50.00, and therefore within the justice’s jurisdiction, the plaintiff might prove, by parol, that one of the declarations was filed in the Circuit Court only as an amendment of the other.

 Imprisonment for debt is now abolished in this State except in eases of fraud, &c. Stat., 1842, p. 68.